DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/360,734 filed on 6/28/21 with effective filing date 6/27/2018. Claims 1-12 are pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12  are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-9 of US 11089309. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 11089309
Current Application
1. A method for decoding an image based on an inter prediction mode, comprising: based on that a merge mode is applied to a current block, generating, by a processor, a merge candidate list by using a spatial neighboring block and a temporal neighboring block of the current block; obtaining, by the processor, a merge index indicating a candidate to be used for an inter prediction of the current block in the merge candidate list; deriving, by the processor, a motion vector of each subblocks included in the current block based on a motion vector of the candidate used for the inter prediction of the current block; and generating, by the processor, a prediction sample of the current block based on the motion vector of each subblocks, wherein the step of generating the merge candidate list comprises: identifying whether a width and a height of the current block is less than a pre-defined minimum size; and based on that the width and the height of the current block is greater than or equal to the pre-defined minimum size, adding a block which is located in a collocated picture of the current block and specified by a motion vector of the spatial neighboring block to the merge candidate list as the temporal neighboring block.
1. An apparatus for decoding a video signal based on an inter prediction mode, comprising: a memory configured to store the video signal; and a processor coupled with the memory, wherein the processor is configured to: generate a merge candidate list by using a spatial neighboring block and a temporal neighboring block of a current block, based on that a merge mode is applied to the current block; obtain a merge index indicating a candidate to be used for an inter prediction of the current block in the merge candidate list; derive a motion vector of each subblock included in the current block based on a motion vector of the candidate indicated by the merge index; generate a prediction block of the current block based on the motion vector of each subblock; perform inverse-transform on transformed coefficients of the current block to generate a residual block of the current block; and generate a reconstructed block of the current block based on the prediction block and the residual block, wherein the processor is further configured to add a block which is located in a collocated picture of the current block and specified by a motion vector of the spatial neighboring block to the merge candidate list as the temporal neighboring block, based on that a width and a height of the current block is greater than or equal to a pre-defined size
5. A method for encoding an image based on an inter prediction mode, comprising: based on that a merge mode is applied to a current block, generating, by a processor, a merge candidate list by using a spatial neighboring block and a temporal neighboring block of the current block; signaling, by the processor, a merge index indicating a candidate to be used for an inter prediction of the current block in the merge candidate list; deriving, by the processor, a motion vector of each subblocks included in the current block based on a motion vector of the candidate used for the inter prediction of the current block; and generating, by the processor, a prediction sample of the current block based on the motion vector of each subblocks, wherein the step of generating the merge candidate list comprises: identifying whether a width and a height of the current block is less than a pre-defined minimum size; and based on that the width and the height of the current block is greater than or equal to the pre-defined minimum size, adding a block which is located in a collocated picture of the current block and specified by a motion vector of the spatial neighboring block to the merge candidate list as the temporal neighboring block.
5. An apparatus for encoding a video signal based on an inter prediction mode, comprising: a memory configured to store the video signal; and a processor coupled with the memory, wherein the processor is configured to: generate a merge candidate list by using a spatial neighboring block and a temporal neighboring block of a current block, based on that a merge mode is applied to the current block; generate a merge index indicating a candidate to be used for an inter prediction of the current block in the merge candidate list; derive a motion vector of each subblocks included in the current block based on a motion vector of the candidate indicated by the merge index; generate a prediction block of the current block based on the motion vector of each subblocks; generate a residual block of the current block based on the prediction block; and perform transform on the residual block, wherein the processor is further configured to add a block which is located in a collocated picture of the current block and specified by a motion vector of the spatial neighboring block to the merge candidate list as the temporal neighboring block, based on that a width and a height of the current block is greater than or equal to a pre-defined size.
9. A non-transitory decoder-readable medium for storing a bitstream generated by a video encoder, the bitstream comprising: information used for generating a merge candidate list by using a spatial neighboring block and a temporal neighboring block of a current block based on that a merge mode is applied to the current block; information related to a merge index indicating a candidate to be used for an inter prediction of the current block in the merge candidate list; information used for deriving a motion vector of each subblocks included in the current block based on a motion vector of the candidate used for the inter prediction of the current block; and information used for generating a prediction sample of the current block based on the motion vector of each subblocks, wherein the information used for generating the merge candidate list comprises: information used for adding a block which is located in a collocated picture of the current block and specified by a motion vector of the spatial neighboring block to the merge candidate list as the temporal neighboring block, based on that it is identified that a width and a height of the current block is greater than or equal to a pre-defined minimum size.
9. A non-transitory decoder-readable storage medium storing encoded picture information generated by performing the steps of: generating a merge candidate list by using a spatial neighboring block and a temporal neighboring block of a current block, based on that a merge mode is applied to the current block; generating a merge index indicating a candidate to be used for an inter prediction of the current block in the merge candidate list; deriving a motion vector of each subblocks included in the current block based on a motion vector of the candidate indicated by the merge index; generating a prediction block of the current block based on the motion vector of each subblocks; generating a residual block of the current block based on the prediction block; and performing transform on the residual block, wherein a block which is located in a collocated picture of the current block and specified by a motion vector of the spatial neighboring block is added to the merge candidate list as the temporal neighboring block, based on that a width and a height of the current block is greater than or equal to a pre-defined size.


Allowable Subject Matter
The prior art of record in particular, Lee et al. US 2017/0019680 A1 in view of Chen et al. US 2020/0053380 A1 does not disclose, with respect to claim 1, derive a motion vector of each subblock included in the current block based on a motion vector of the candidate indicated by the merge index; generate a prediction block of the current block based on the motion vector of each subblock; perform inverse-transform on transformed coefficients of the current block to generate a residual block of the current block; and generate a reconstructed block of the current block based on the prediction block and the residual block, wherein the processor is further configured to add a block which is located in a collocated picture of the current block and specified by a motion vector of the spatial neighboring block to the merge candidate list as the temporal neighboring block, based on that a width and a height of the current block is greater than or equal to a pre-defined size as claimed.  
Rather, Lee et al. discloses the method involves determining whether motion information of a sub-block containing pixels of a predetermined position of a layer block is utilized corresponding to sub-blocks of a current block. Motion information of the sub-blocks of the layer block is obtained. Motion information of the sub-blocks of the current block is determined based on the obtained motion information of the sub-blocks of the layer block. Motion inheritance information is obtained from a bitstream for indicating motion information of the current block.
Similarly, Chen et al. the method involves receiving a current block of a picture, where a number of merge candidate positions of the current block is determined according to the size of the current block. The merge candidate positions are provided as the positions of the spatial or temporal merge candidates, where the number of the merge candidate positions is determined. The size of the current block is not provided larger than the predetermined size, where the number of the merge candidate position is determined to zero. The merge candidate positions are identified on the sides of the current block in accordance with the number of the merge candidate positions
The same reasoning applies to claim 2-12 mutatis mutandis.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485